DETAILED ACTION
This action is responsive to communications filed 06 September 2022.
Claims 3 and 8 remain canceled.
Claims 1-2, 4-7 and 9-16 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 September 2022 has been entered.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 and 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veerepalli (US-7680123-B2) in view of Atkinson et al. (NPL, ILNP: mobility, multi-homing, localised addressing and security through naming) in view of Hooda et al. (US-10212583-B1) hereinafter Hooda.
Regarding claim 6, Veerepalli discloses:
A host ([col. 7, ls. 6-24] mobile station), comprising: 
a processor ([col. 7, ls. 58-col. 8, ls. 22] cellular telephone, i.e. cell phone known to have processor), and 
a machine readable storage medium storing machine executable instructions run on the processor, wherein the processor is caused by executing the instructions to ([col. 7, ls. 58-col. 8, ls. 22] cellular telephone, i.e. cell phone known to have processor that executes instructions such as to perform functionalities such as operating an operating system, applets, programs, software, etc.): 
bind a TCP/IP connection established between the host and an opposite end with a device identifier of the host within a first IP address ([col. 10, ls. 34-42] maintains and updates the binding in a home agent for the home address of the mobile station to a special care of address (MAP-CoA) of the mobile station, where the host ID portion of the MAP-CoA is the IID (i.e. device identifier) and where the network ID portion of the MAP-COA is a special code that tells a PDSN that the host ID portion is an IID that can be used to recover the IMSI, see also [col. 7, ls. 25-41] MAP-CoA, e.g. mobile associated PUSH care of IP address, e.g. IP address MAP-CoA comprising host ID; a device identifier), wherein 
the first IP address is an IP address of the host in the first network and comprises a network address and the device identifier of the host for uniquely identifying the host ([col. 10, ls. 34-42] (MAP-CoA) of the mobile station, where the host ID portion of the MAP-CoA is the IID (i.e. device identifier) and where the network ID portion of the MAP-COA is a special code that tells a PDSN that the host ID portion is an IID that can be used to recover the IMSI, 
the network address indicates a network segment where the host is located ([col. 7, ls. 42-57] network ID portion is a special “PUSH network ID” of a PDSN within a carrier’s network), and 
when the host roams from the first network to the second network ([col. 10, ls. 48-col. 11, ls. 3] roaming, e.g. to another PDSN), maintain the TCP/IP connection and obtain a second IP address of the host in the second network ([col. 10, ls. 48-col. 11, ls. 22] registering of new CoA updates the binding in the home agent for the HoA of the mobile station, e.g. roaming, see also [col. 3, ls. 53-col. 4, ls. 34] CoA, a numerical IP with two portions, a first portion is a network ID and a second portion is a host ID, e.g. to continue communication with the other node, see also [col. 4, ls. 61-col. 5, ls. 19] MS has successfully roamed from PDSN 9 to PDSN 10 without interrupting the IP data call between IP node 1 and MS 2 (i.e. maintained connection)); and 
Veerepalli does not explicitly disclose:
bind a TCP/IP connection established between the host and an opposite end with a device identifier of the host within a first IP address, so that the TCP/IP connection is maintained when the first IP address changes due to the host roaming from a first network to a second network,
wherein the second IP address is an IP address of the host in the second network and comprises a network address and the device identifier of the host;
notify the opposite end of the second IP address in the second network containing the device identifier of the host, wherein the TCP/IP connection established in the first network is maintained in the second network by binding the TCP/IP connection to the device identifier of the host instead of binding the TCP/IP connection to the whole first IP address or binding the TCP/IP connection to the whole second IP address.
However, Atkinson discloses:
bind a TCP/IP connection established between the host and an opposite end with a device identifier of the host within a first IP address ([p. 276] any single transport-layer session must maintain the same value of I (i.e. identifier naming a node) throughout its lifetime, and L can change as required, e.g. mobility and multi-homing, the transport-layer state is not bound to an ILNP address, only I is used in the transport-layer state (i.e. bound by identifier, not whole address)), so that the TCP/IP connection is maintained when the first IP address changes due to the host roaming from a first network to a second network ([p. 276] L can change as required, e.g. mobility and multi-homing, and I is maintained, wherein the address of ILNP requiring a change of L but not I for multi-homing and mobility denotes an IP address change as L1+I1 (i.e. IP in first network) does not equal L2+I1 (i.e. IP in second network) however the identifier portion of the ILNP address does not change, it is maintained),
wherein the second IP address is an IP address of the host in the second network and comprises a network address and the device identifier of the host ([p. 276] L can change, e.g. mobility and multi-homing, wherein L2+I1, e.g. new location, maintained identifier as a new ILNP address (i.e. second IP address) [p. 281] whenever a node moves from one subnetwork to another (i.e. second network), the node updates its locator record);
wherein the TCP/IP connection established in the first network is maintained in the second network by binding the TCP/IP connection to the device identifier of the host instead of binding the TCP/IP connection to the whole first IP address or binding the TCP/IP connection to the whole second IP address ([p. 276] transport-layer state is not bound to an ILNP address, only I is used in the transport-layer state (i.e. not whole address), e.g. I1 (i.e. maintained identifier), L1 (i.e. first subnetwork locator), L2 (i.e. second subnetwork locator), wherein the whole IP address for the first subnetwork connection would be L1+I1, and for the second L2+I1 [p. 281] e.g. when node moves from one subnetwork to another and updates its locator record (i.e. only L changes)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Veerepalli in view of Atkinson to have utilized ILNP to have allowed for maintaining network connections when a host roams only with an identifier as a locator portion of the ILNP address is to be changed when moved from one subnetwork to another. One of ordinary skill in the art would have been motivated to do so to provide improvements in mobility, multi-homing, and NAT tolerance, such that the end-system state is not tied to either topological information or to a particular interface (Atkinson, [p. 277]).
Veerepalli-Atkinson do not explicitly disclose:
notify the opposite end of the second IP address in the second network containing the device identifier of the host,
However, Hooda discloses:
notify the opposite end of a second IP address in the second network and a device identifier of the host ([col. 2, ls. 54-col. 3, ls. 3] second map-notify message is sent to the second switch and the second map-notify message carries the client-MAC address and L3-VNID, and a new client IP address will be learnt from the map-notify form the MAP-server).
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Veerepalli-Atkinson in view of Hooda to have notified the opposite end of the second IP address comprising the device identifier, wherein the connection is bound by the host identifier instead of whole IP address. One of ordinary skill in the art would have been motivated to do so to make mobility of clients in Enterprise fabric networks as fast as possible (Hooda, [col. 1, ls. 33-34]). A combination of Veerepalli-Atkinson-Hooda would have therefore denoted a system that comprises an IP address with two portions, a network ID and host ID, wherein when a client roams, the client is bound via a host ID and a new network address is learned when the client obtains a new IP from a new network it roams to, e.g. for a new subnetwork, such that mobility of a client is improved (Atkinson, [p. 277]).
Regarding claim 9, Veerepalli-Atkinson-Hooda disclose:
The host according to claim 6, wherein the processor is caused to obtain the second IP address of the host in the second network, set forth above, by the following operations comprising: 
Veerepalli-Atkinson do not explicitly disclose:
sending, by the host as a DHCP client, a DHCP request to a DHCP sever to obtain the second IP address of the host in the second network; and 
receiving the second IP address of the host in the second network returned by the DHCP server. 
However, Hooda discloses:
sending, by the host as a DHCP client, a DHCP request to a DHCP sever to obtain the second IP address of the host in the second network ([col. 6, ls. 21-44] DHCP request/response, e.g. assign IP address to client responsive to request by client, such as to a switch to which the client has roamed (i.e. second network)); and 
receiving the second IP address of the host in the second network returned by the DHCP server ([col. 6, ls. 21-44] response, e.g. assign IP address to client).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Veerepalli-Atkinson-Hooda to have utilized DHCP for obtaining an address for assignment in a second network. One of ordinary skill in the art would have been motivated to do so to assign an IP address by a switch to which a client has roamed to (Hooda, [col. 6, ls. 21-44]).
Regarding claim 10, Veerepalli-Atkinson-Hooda disclose: 
The host according to claim 6, set forth above, 
Veerepalli discloses:
wherein the first IP address and the second IP address are both IPv6 addresses ([col. 9, ls. 61-col. 10, ls. 3] IPv6).  
Regarding claims 14-16, they do not further define nor teach over the limitations in claim 10, therefore, claims 14-16 are rejected for at least the same reasons set forth above as in claim 10.
Regarding claims 1, 4-5, they do not further define nor teach over the limitations in claims 6, 9-10, therefore, claims 1, 4-5 are rejected for at least the same reasons set forth above as in claims 6, 9-10.
Regarding claims 11-13, they do not further define nor teach over the limitations in claims 14-16, therefore, claims 11-13 are rejected for at least the same reasons set forth above as in claims 14-16.
Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veerepalli-Atkinson-Hooda in view of Turanyi et al. (US-20030228868-A1) hereinafter Turanyi.
Regarding claim 7, Veerepalli-Atkinson-Hooda disclose: 
The host according to claim 6, wherein the processor is caused to notify the opposite end of the second IP address, set forth above, by the following operations comprising: 
Veerepalli-Atkinson do not explicitly disclose:
notifying the opposite end of the second IP address with a data packet or a TCP/IP protocol packet sent by the host to the opposite end, 
wherein a source IP address of the data packet or the TCP/IP protocol packet is the second IP address.  
However, Hooda discloses:
notifying the opposite end of the second IP address and the device identifier of the host ([col. 2, ls. 54-col. 3, ls. 3] second map-notify message is sent to the second switch and the second map-notify message carries the client-MAC address and L3-VNID, and a new client IP address will be learnt from the map-notify form the MAP-server).
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Veerepalli-Atkinson-Hooda to have notified the opposite end of the second IP address comprising the device identifier, wherein the connection is bound by the host identifier instead of whole IP address. One of ordinary skill in the art would have been motivated to do so to make mobility of clients in Enterprise fabric networks as fast as possible (Hooda, [col. 1, ls. 33-34]). A combination of Veerepalli-Atkinson-Hooda would have therefore denoted a system that comprises an IP address with two portions, a network ID and host ID, wherein when a client roams, the client is bound via a host ID and a new network address is learned when the client obtains a new IP from a new network it roams to, e.g. for a new subnetwork, such that mobility of a client is improved (Atkinson, [p. 277]).
	Veerepalli-Atkinson-Hooda do not explicitly disclose:
notifying the opposite end of the second IP address with a data packet or a TCP/IP protocol packet sent by the host to the opposite end, 
wherein a source IP address of the data packet or the TCP/IP protocol packet is the second IP address.
However, Turanyi discloses:
notifying the opposite end of the second IP address with a data packet or a TCP/IP protocol packet sent by the host to the opposite end ([0041] HANDOVER MESSAGE, e.g. ICMP format, known to be a message contained within standard IP packets, e.g. IMCP packet encapsulated in an IPv4 Packet), 
wherein a source IP address of the data packet or the TCP/IP protocol packet is the second IP address ([FIG. 5] HANDOVER MESSAGE from control unit via wireless access network b comprises IP address, e.g. new IP address, not IP address of wireless access network A).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Veerepalli-Atkinson-Hooda in view of Turanyi to have notified the opposite end via a packet. One of ordinary skill in the art would have been motivated to do so to remove the need for permanently assigned Home Agents for the routing of data packets to roaming mobile hosts (Turanyi, [0045]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
J. Ylitalo, T. Jokikyyny, T. Kauppinen, A. J. Tuominen and J. Laine, "Dynamic network interface selection in multihomed mobile hosts," 36th Annual Hawaii International Conference on System Sciences, 2003. Proceedings of the, 2003, pp. 10 pp.-, doi: 10.1109/HICSS.2003.1174876. (Year: 2003);
Wozniak, J. Mobility management solutions for current IP and future networks. Telecommun Syst 61, 257–275 (2016). https://doi.org/10.1007/s11235-015-9999-3;
Bennett, III et al. (US-8411685-B1) MANAGING THE ALLOCATION OF INTERNET PROTOCOL ADDRESSES IN A WIRELESS NETWORK;
Meyer et al. (US-20130103819-A1) METHOD AND SYSTEM FOR IMPLEMENTING A USER NETWORK IDENTITY ADDRESS PROVISIONING SERVER;
Thubert et al. (US-20040179508-A1) ARRANGEMENT FOR TRAVERSING AN IPV4 NETWORK BY IPV6 MOBILE NODES VIA A MOBILITY ANCHOR POINT;
Gordaychik (US-20190363843-A1) NEXT GENERATION RADIO TECHNOLOGIES;
El-Rashidy et al. (US-20210360490-A1) PREDICTIVE CLIENT MOBILITY SESSION MANAGEMENT;
Kompella (US-20100124231-A1) SUMMARIZATION AND LONGEST-PREFIX MATCH WITHIN MPLS NETWORKS;
Bai et al. (US-20150215773-A1) IMPLEMENTATION AND COMMNICATION METHODS, APPARATUS AND SYSTEM OF VIRTUAL SUBSCRIBER IDENTITY MODULE;
Ankaiah et al. (US-20100293250-A1) METHOD TO ALLOW SEAMLESS CONNECTIVITY FOR WIRELESS DEVICES IN DHCP SNOOPING/DYNAMIC ARP INSPECTION/IP SOURCE GUARD ENABLED UNIFIED NETWORK;
Chung et al. (US-20170086115-A1) SYSTEMS AND METHODS FOR MOBILITY MANAGEMENT IN A DISTRIBUTED SOFTWARE DEFINED NETWORK PACKET CORE SYSTEM;
Oba et al. (US-20070189218-A1) MPA WITH MOBILE IP FOREIGN AGENT CARE-OF ADDRESS MODE;
Rozinov et al. (US-20120259991-A1) SYSTEM AND METHOD FOR SIP USER AGENT IDENTIFICATION AND EFFICIENT BINDING;
Narasimhan et al. (US-20130305332-A1) SYSTEM AND METHOD FOR PROVIDING DATA LINK LAYER AND NETWORK LAYER MOBILITY USING LEVELED SECURITY KEYS;
Faccin (US-20090022124-A1) SYSTEM AND METHOD FOR ALLOCATING AN ANCHORING POINT FOR A MOBILE TERMINAL;
Choi et al. (US-20210195500-A1) ELECTRONIC DEVICE FOR SETTING UP NETWORK OF EXTERNAL DEVICE AND METHOD FOR OPERATING SAME;
Schell et al. (US-20170223535-A1) METHODS AND APPARTUS FOR ACCESS CONTROL CLIENT ASSISTED ROAMING;
Nagaraja et al. (US-20150085734-A1) METHOD AND SYSTEM FOR ROAMED CLIENT DEVICE HANDLING;
Sturniolo et al. (US-20030182431-A1) METHOD AND APPARATUS FOR PROVIDING SECURE CONNECTIVITY IN MOBILE AND OTHER INTERMITTENT COMPUTING ENVIRONMENTS;
Sturniolo et al. (US-7644171-B2) MOBILE NETWORKING SYSTEM AND METHOD USING IPV4 AND IPV6;
Gillespie et al. (US-20070047585-A1) METHODS AND APPARATUS FOR NETWORK ADDRESS CHANGE FOR MOBILE DEVICES;
Leung et al. (US-20030217145-A1) METHOD AND APPARATUS FOR REUSING DHCP ADDRESSES IN HOME ADDRESSES OF MOBILE IP CLIENTS;
Denny et al. (US-20070025305-A1) OPTIMIZED IP ADDRESS USE IN A MOBILE IP ENVIRONMMENT;
Gao et al. (US-20150103804-A1) METHOD AND APPARATUS FOR NETWORK HANDOVER.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173. The examiner can normally be reached Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alex H. Tran/Examiner, Art Unit 2453        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453